Citation Nr: 1631577	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for obstructive sleep apnea (OSA).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II (diabetes or DM).

3.  Entitlement to a total rating based upon individual unemployability resulting from service-connected disabilities (TDIU).  

4.  Entitlement to a temporary total (100 percent) rating for convalescence following surgical treatment of a service-connected left eye disability.


REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active Marine Corps service from June 1968 to May 1970, including nearly one year in the Republic of Vietnam.  The Veteran had active Army service from November 2004 to November 2008 and from December 2008 to January 2010; he also had more than 29 years of reserve component service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision prepared by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), and issued by the Montgomery, Alabama, RO.  The Veteran disagreed with all issues addressed in the August 2010 rating decision, and perfected appeals of the claims for an initial evaluation in excess of 30 percent initial evaluation for OSA, the continuation of a 20 percent disability rating for diabetes, and denial of TDIU. 

In an August 2011 rating decision, the RO denied a claim for service connection for a detached lens, left eye.  After the Veteran disagreed with the denial of service connection for left eye disability, he submitted a claim for a temporary total rating (TTR) based on surgical treatment.  After TTR was denied in December 2011, the Veteran disagreed with that denial in February 2012.  

The left eye vision loss service connection claim was readjudicated, and was granted, by a July 2013 rating decision issued in August 2013.  An initial 30 percent evaluation was assigned for left eye disability.  The Veteran has not disagreed with the July 2013 grant of service connection for left eye disability, or the assigned initial evaluation, so those issues are not before the Board.  

However, the February 2012 disagreement with the December 2011 denial of TTR remains pending, because the December 2011 denial of TTR for convalescence for surgical treatment, left eye, has not been readjudicated following the grant of service connection for left eye hearing loss, nor has a statement of the case (SOC) been issued since the Veteran disagreed with the denial of that claim.  The Board has jurisdiction to direct that a Statement of the Case (SOC) addressing the claim for a TTR award be issued.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

In an April 2016 statement, the Veteran specifically requested service connection for OSA effective in 2003, prior to his re-enlistment on active service.  He provided a copy of a statement dated in May 2011 requesting service connection for OSA effective October 1, 2003.  The AOJ has not had an opportunity to respond to the claim for an effective date prior to January 2010 for OSA.  It is the Board's opinion that it is not appropriate for the Board to take jurisdiction of the recent effective date claim at this time.  That matter is referred to the RO for any appropriate action. 

As of March 2015, claims for benefits must be filed on specific forms as prescribed by the Secretary.  The record appears to reveal that the Veteran has a diagnosis of lung cancer.  He and his representative should consider filing a service connection form on the appropriate form that can be obtained from the representative or accessed on line.

The Veteran's claims file is wholly electronic, and is contained in VA's secure Veterans Benefits Management System (VBMS) and virtual VA systems for storage of electronic documents.

The claim for a total temporary rating following surgical treatment of the left eye beginning in June 2011, and the claim for TDIU prior to July 19, 2011, on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The medical evidence establishes that providers advised the Veteran to exercise more to assist in control of diabetes until after a June 2011 left eye surgery resulted in left eye instability.

2.  Since July 19, 2011, the Veteran has required the use of a CPAP (continuous positive airway pressure) machine for treatment of sleep apnea.

3.  From July 19, 2011, the Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an increase in the initial evaluation for OSA from 30 percent to 50 percent, but no higher evaluation, are met from July 19, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.100, Diagnostic Code 6847 (2015).

2.  The criteria for an evaluation in excess of 20 percent for diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.100, Diagnostic Code 7913 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for TDIU on a schedular basis are met from July 19, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2002, the Veteran sought service connection for diabetes.  That claim was granted in July 2003.  A 20 percent evaluation was assigned.  The Veteran enlisted in active duty in 2004, so his compensation benefits for diabetes were suspended.  In December 2009, the Veteran submitted a claim for re-instatement of his disability benefits for diabetes mellitus, noting that he was to be discharged from active service in January 2010.  The Veteran also seeks an award of TDIU.

Duties to notify and assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim for an initial disability evaluation in excess of 30 percent for obstructive sleep apnea arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated.  In such case, additional notice is not required for additional issues arising from the grant of service connection and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, notice as to any aspect of the claim for an increased initial evaluation for OSA is considered satisfied. 

As to the claim for TDIU, the Board is granting that benefit, effective from July 19, 2011.  When the claim returns to the AOJ, and that effective date is effectuated, the Veteran will have an opportunity to disagree with or separately appeal the effective date of the award.  Since the benefit sought has been granted from July 19, 2011, no further notice or assistance regarding the claim for TDIU after July 19, 2011, is required; the claim for an extraschedular TDIU prior to July 19, 2011, is addressed in the Remand, below.

As to the claim for an evaluation in excess of 20 percent for diabetes, a May 2010 notice letter and a March 2011 letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) issued in June 2013.  The Veteran returned acknowledgment of these notices.  The Veteran has not indicated that any defect in notice has prejudiced him as to this claim.  No defect in notice or prejudice resulting from a notice is raised by the record.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A.  In this case, the Veteran has been provided several VA examinations, including in 2010, 2011, and 2013.

The claims file contains STRs, VA medical evidence, private medical evidence, Social Security administration (SSA) records and the Veteran's lay contentions and statements.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the duties to notify and assist have been met.

Claims for increased ratings

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the entire recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, one of the questions for consideration is the propriety of the initial disability rating assigned for OSA, with evaluation of the medical evidence since the Veteran's service discharge in January 2010.  Consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes the Veteran's contention that he is entitled to an appropriate rate of compensation for OSA prior to his January 2010 discharge from active service.  By law, VA has no authority to assign a rating for compensation purposes during a period of active military service, so only the evidence since the Veteran's January 2010 separation from active duty may be considered by the Board at this time.  To the extent that the Veteran seeks service connection for OSA during his 2004 to 2010 service, VA has no authority to grant service connection or assign a disability rating while a Veteran is performing active service.  

1.  Claim for initial evaluation in excess of 30 percent for OSA

While the Veteran was on active service, in November 2009, medical evaluation of the Veteran's sleep disclosed severe snoring, and a diagnosis of obstructive sleep apnea (OSA) was assigned.  Following the Veteran's 2010 service discharge, service connection for OSA was granted.  Disability due to OSA was evaluated under 38 C.F.R. § 4.100, Diagnostic Code (DC) 6847, which rates sleep apnea syndromes.  An initial 30 percent evaluation was assigned.  A 30 percent rating is warranted for persistent day-time hypersomnolence.  The Board does not disagree with this evaluation.

At a July 19, 2011, VA outpatient evaluation visit, the Veteran reported that his OSA symptoms had increased in the past month or two and he was having more episodes of frequent awakening at night with shortness of breath and feeling sleepy during the day.  He reported that, although he had not pursued getting a CPAP machine prior to this time, he now needed the device.  Subsequent clinical notes reflect that the Veteran was provided with a CPAP machine, and instructed about use of the device.  Subsequent VA treatment records reflect that the Veteran reported use of the machine and reflect that VA providers periodically reviewed the settings the Veteran used.

A 50 percent rating is warranted for sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  From July 19, 2011, it is factually ascertainable that the veteran's reported symptoms required CPAP usage.  From that date, he meets the criteria for a 50 percent rating for OSA.

The next higher rating, a maximum 100 percent rating, is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  Id.  The clinical records associated with the electronic claims file disclose that no diagnosis of chronic respiratory failure or cor pulmonale was assigned during the pendency of the claim, nor did the Veteran require tracheostomy. 

In his July 2013 appeal, the Veteran expressed his belief that sleep apnea was resulting in a progressive decrease in his quality of life.  VA outpatient treatment records dated in July 2013 reflect continuing use of CPAP and adjustments of CPAP pressure.  The clinical records do not reflect that a diagnosis of chronic respiratory failure or cor pulmonale, and disclose that no tracheostomy was performed.  The criteria for a 100 percent evaluation for OSA are specific, and the record demonstrates that the Veteran has not met those criteria.  

The Board has considered whether there are other Diagnostic Codes or regulations which would authorize a rating in excess of 50 percent for OSA, but finds no other applicable provision that might be more favorable.  A 50 percent evaluation for OSA, but no higher evaluation, is warranted from July 19, 2011. 

With respect to each claim for an increased initial disability rating, the Board must consider whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is required.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all impairment resulting from a service-connected disability.  The Board finds that the Veteran has not identified any OSA disability symptom which is not contemplated within the assigned 30 percent and 50 percent initial evaluations, so the criteria for referral for consideration of an extraschedular evaluation are not met.  

Referral for extraschedular consideration for ratings assigned for disability due to OSA is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has been granted TDIU from July 19, 2011.  Consideration of a temporary total disability is addressed in the Remand, below.  Consideration of an extraschedular rating based on the combined effects of service-connected disabilities prior to July 19, 2011, may be considered after the Remanded claims have been adjudicated, and is not required at this time.  

2.  Claim for increased rating for diabetes

As noted above, the Veteran was granted service connection for diabetes in 2001.  That disability was evaluated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  The rating was suspended while the Veteran was on active duty and reinstated, without change, following his January 2010 separation from active service.

The next higher evaluation for diabetes, a rating of 40 percent, is assigned for DM requiring insulin, a restricted diet, and regulation of activities.  DC 7913.  A rating of 60 percent is assigned for DM requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

During the pendency of his request that compensation for diabetes mellitus be reinstated, the Veteran also sought an evaluation in excess of 20 percent for diabetes.  He reported that his diabetes mellitus had progressively increased in severity.  He reported that he had previously been able to control his blood sugar by taking "pills twice a day" for about two years, then required insulin.  The Veteran further reported that the dose of insulin he required was progressively increasing, and he was taking injections of insulin three times a day.  He contended that even with three injections a day, his diabetes remained poorly controlled.

Clinical records dated in November 2009 reflect that the Veteran was using an oral medication twice daily and one insulin injection to control his blood sugar.  At that time, the Veteran was advised to continue 30 minutes of walking exercise daily.  See October 2009 STR.  The report of a March 2010 VA examination reflects that the Veteran reported that he was performing carpentry work, such as installing cabinets and flooring.  

VA outpatient treatment notes dated in July 2010 reflect that the Veteran was walking 2 miles three times a week.  His provider suggested that the Veteran increase his walking to six days per week to assist in getting better control of his blood sugar.  See July 2010 Nutrition Note.  

In contrast, VA outpatient treatment notes dated after the Veteran underwent surgical treatment of the left eye in June 2011 note that the Veteran was on a "restricted work schedule" secondary to his diabetes and "his current eye problems."  VA outpatient ophthalmology treatment notes and diabetes education notes dated in 2011 through 2013 reflect that the Veteran's walking activities were "on hold" until his left eye was stabilized.  See, e.g., September 2011 Primary Care Physician Outpatient Treatment note.  

The VA clinical records demonstrate that treatment of the Veteran's diabetes included advice to increase walking and activity.  The records reflect that the Veteran continued to perform strenuous activity, such as installing cabinets and flooring.  The clinical records demonstrate that the Veteran was not advised to decrease or limit his activities until June 2011, when the Veteran underwent surgical treatment of the left eye.  After that date, providers noted that the Veteran's left eye was unstable and advised him to decrease activity of any type.

A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The clinical records clearly demonstrate that the Veteran met the criteria for a 20 percent evaluation for diabetes throughout the pendency of this appeal.  

The next higher rating, a 40 percent evaluation, is assigned when diabetes requires insulin, a restricted diet and regulation of activities (emphasis added).  The phrase "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The medical evidence demonstrates that the Veteran's activities have been restricted, at least at times, by treating providers, as a result of left eye disability, but that the Veteran's activities were not "limited," but rather, were encouraged, by those providers who treated him prior to the June 2011 left eye surgery.  

The evidence supports the accuracy of the Veteran's statements that the number of insulin injections required to treat his diabetes and the amounts of insulin have increased over the years.  The fact that the Veteran requires insulin injections to control diabetes is addressed in the schedular criteria for a 20 percent evaluation.  The Rating Schedule allows higher evaluations for diabetes, based on considerations other than the frequency of injection.  The Veteran has not identified any basis for a higher or extraschedular evaluation for diabetes other than the need for insulin injections, a factor which is contemplated in the Rating Schedule.  

The Veteran has not required hospitalization or emergency care for hypoglycemia or hyperglycemia during the pendency of this appeal, and has not identified any other factor which takes the Veteran's disability picture outside the factors specified in the Rating Schedule.  Referral for extraschedular consideration for ratings assigned for disability due to OSA is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  As noted above, consideration of an extraschedular evaluation based on all service-connected disabilities prior to July 19, 2011, may be considered by the AOJ on Remand.  

3.  Claim for TDIU

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran has been granted service connection for six disabilities.  Hypertension and bilateral hearing loss are evaluated as noncompensable.  Tinnitus is evaluated as 10 percent disabling.  Diabetes is evaluated as 20 percent disabling.  A cataract with detached limbs, left eye, associated with diabetes, is evaluated as noncompensable prior to June 13, 2011, and as 30 percent disabling from that date.  The Veteran has also been granted service connection for OSA, evaluated as 30 percent disabling prior to July 19, 2011, and as 50 percent disabling from July 19, 2011.  

Given the increased initial evaluation granted for OSA granted above from July 19, 2011, the Veteran now has disability rated as 70 percent in combination, with one disability evaluated as 40 percent disabling.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The clinical records reflect that, from July 19, 2011, the Veteran required a restricted diet and insulin injections three times daily, needed a CPAP machine for control of OSA, had impaired or unstable vision with postsurgical complications requiring restrictions of activity, in addition to service-connected hearing loss, tinnitus, and hypertension.  

The examiner who conducted a June 2013 VA examination concluded that the Veteran's loss of left eye vision resulted in monocular vision with loss of depth perception that could impact the Veteran's ability to work.  The Veteran's application for disability benefits administered by the Social Security Administration reflects that he worked in a furniture company as a laborer prior to his August 2004 returned to active duty.  His active duty assignments included unspecified administrative duties and working as a bus driver.  The Board notes that loss of depth perception could be a significant safety factor limiting an individual's ability to move large objects or drive a bus safely. 

The nature of the "restricted schedule" required as a result of the combination of the Veteran's eye disability with his other service-connected disabilities was not described.  However, the record does not include any fact which suggests that he Veteran's education and experience provide a basis for sedentary employment that would not require depth perception or use of machinery, and would be sufficiently flexible to accommodate the Veterans dietary and medication schedule needs, and yet be sufficiently sedentary to accommodate the Veteran's left eye postsurgical complications.  Resolving reasonable doubt in his favor, the Board finds that the schedular criteria for TDIU are met from July 19, 2011.  Consideration of an extraschedular award of TDIU prior to July 19, 2011, is addressed in the Remand below.  


ORDER

An increase from an initial 30 percent disability evaluation to a 50 percent disability evaluation for OSA, but no higher rating, is granted from July 19, 2011, subject to the law and regulations governing the award of monetary benefits.

The appeal for a disability evaluation in excess of 20 percent for diabetes is denied.

The appeal for TDIU is granted, on a schedular basis, from July 19, 2011, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction, above, the Veteran has submitted a claim for a temporary total rating for convalescence from surgical treatment of a service-connected left eye disability under 38 C.F.R. § 4.30.  The Veteran has disagreed with the denial of that claim, which has not been readjudicated since the grant of service connection for left eye disability after the initial denial of the claim under § 4.30.  He is entitled to readjudication of the matter and a statement of the case (SOC), as appropriate.  

The Veteran's claim for a temporary total rating for convalescence from service-connected left eye surgery may affect the effective date of the award of TDIU, granted above.  Therefore, after the temporary total evaluation claim has been adjudicated, the RO should consider whether an extraschedular award of TDIU prior to July 19, 2011, is warranted.  38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Readjudicate the issue of a temporary total rating and issue an SOC with regard to the claim for a temporary total rating under 38 C.F.R. § 4.30 for convalescence following surgical treatment of a service-connected left eye disability, if appropriate.  If the benefit sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue may be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  After completion of all development required for this Remand, and any other development as necessary to resolve pending claims, the AOJ should again consider whether TDIU is warranted prior to July 19, 2011, on any applicable basis.  Then, the claim for TDIU prior to July 19, 2011, to include on an extraschedular basis, if not granted, should be returned to the Board if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


